Case 2:19-cv-04052-CJC-FFM Document 13 Filed 08/29/19 Page 1 of 3 Page ID #:158




   1 SHEPPARD MULLIN RICHTER & HAMPTON LLP
     JILL M. PIETRINI (Cal. Bar No. 138335)
   2 BENJAMIN O. AIGBOBOH (Cal. Bar No. 268531)
     1901 Avenue of the Stars, Suite 1600
   3 Los Angeles, California 90067-6055
     Telephone: 310.228.3700
   4 Facsimile: 310.228.3701
     Email:     jpietrini@sheppardmullin.com
   5            baigboboh@sheppardmullin.com
   6 Attorneys for Plaintiff
     GUNS N’ ROSES
   7
   8                       UNITED STATES DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  10 GUNS N’ ROSES, a California             Case No. 2:19-cv-04052 CJC (FFMx)
     partnership,
  11                                         [Assigned to the Hon. Cormac J.
                  Plaintiff,                 Carney]
  12
           v.                                SECOND STIPULATION TO
  13                                         EXTEND TIME TO SERVE
     CANARCHY CRAFT BREWERY                  SUMMONS AND COMPLAINT
  14 COLLECTIVE LLC, dba OSKAR
     BLUES BREWERY, a Colorado
  15 Limited Liability Company
  16               Defendant.                Action Filed: May 09, 2018
                                             Trial Date: None Set
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-04052-CJC-FFM Document 13 Filed 08/29/19 Page 2 of 3 Page ID #:159




   1         Pursuant to L.R. 7-1, Plaintiff Guns N’ Roses (“Plaintiff”) and Defendant
   2 CANarchy Craft Brewery Collective LLC, doing business as Oskar Blues Brewery
   3 (“Defendant”), by and through their attorneys, hereby stipulate to extend Plaintiff’s
   4 time to serve the Summons (Dkt. 8) and Complaint (Dkt. 1) August 30, 2019 to
   5 September 20, 2019.
   6                                   STIPULATION
   7         WHEREAS, Plaintiff filed the Complaint on May 9, 2019 (Dkt. 1);
   8         WHEREAS, the Court issued the Summons in a Civil Action (“Summons”) on
   9 May 10, 2019 (Dkt. 8);
  10         WHEREAS, on August 12, 2019, the parties submitted a Stipulation to Extend
  11 Time to Serve Summons and Complaint seeking an order extending Plaintiff’s
  12 deadline to serve the Summons and Complaint to August 30, 2019 due to the parties’
  13 ongoing settlement negotiations and agreement in principle that resolved all claims
  14 asserted in the Complaint (Dkt. 10; Dkt. 10-1);
  15         WHEREAS, on August 13, 2019, the Court entered an Order re: Stipulation to
  16 Extend Time to Serve Summons and Complaint extending Plaintiff’s deadline to serve
  17 the Summons and Complaint to August 30, 2019 (Dkt. 11);
  18         WHEREAS, following entry of the August 13, 2019 order, the parties
  19 continued to negotiate and draft a settlement agreement, and are now in the process
  20 of executing a final version;
  21         WHEREAS, Plaintiff and Defendant have conferred and agreed, subject to
  22 Court approval, to extend Plaintiff’s time to serve the Summons and Complaint to
  23 September 20, 2019 to allow the parties time to finalize settlement.
  24 / / /
  25 / / /
  26 / / /
  27 / / /
  28 / / /

                                               -1-
Case 2:19-cv-04052-CJC-FFM Document 13 Filed 08/29/19 Page 3 of 3 Page ID #:160




   1            THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and
   2 Defendants, through their attorneys, pursuant to L.R. 7-1, and subject to the Court’s
   3 approval, that Plaintiff’s time to serve the Summons and Complaint be extended from
   4 August 30, 2019 to September 20, 2019.
   5                                     Respectfully submitted,
   6
                                         SHEPPARD MULLIN RICHTER & HAMPTON LLP
   7
   8
       Dated: August 29, 2019            By /s/ Benjamin O. Aigboboh
   9                                        JILL M. PIETRINI
  10                                        BENJAMIN O. AIGBOBOH
  11                                         Attorneys for Plaintiff
  12                                         GUNS N’ ROSES
  13
                                         MCDERMOTT WILL & EMERY LLP
  14
  15
  16                                     By /s/ Katie Bukrinsky
       Dated: August 29, 2019
  17                                        KATIE BUKRINSKY
  18                                        McDermott Will & Emery LLP
                                            500 N Capitol St. NW
  19                                        Washington, D.C. 20001
  20                                        Email: kbukrinsky@mwe.com
                                            Phone: (202) 756-8194
  21
  22                                         Attorney for Defendant
                                             CANARCHY CRAFT BREWERY
  23                                         COLLECTIVE LLC
       SMRH:4849-3256-1314.3
  24
  25
  26
  27
  28

                                              -2-
